ROBERTS, O. J. (Dissenting.) In my judgment, attorney’s fees are not a proper element of damage, in an action on an injunction bond to recover for the wrongful suing out of the same. It is true the large majority of the state courts agree with the majority opinion in this case, but, as I view the question, the minority holding is much more consonant with reason. The minority view will be found ably set forth in the ease of Strinfield v. Hirsch, 94 Tenn. 425, 29 S. W. 609, 45 A. S. R. 733. My views are in accord with the reasoning and conclusion of the Tennessee court in the above cited case. For this reason I believe the judgment of the district court should be reversed.